Citation Nr: 0901767	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  99-17 621	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to an effective date earlier than October 1, 
1982, for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD) and a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The veteran had active service from September 1943 to 
November 1945.  He was a prisoner of war of the German 
Government for 11 months during World War II.  The veteran 
died in January 1992.  The appellant was the veteran's 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision by the 
RO which denied entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  

In March 2001, the Board denied entitlement to DIC benefits, 
and the appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2001, the 
Court granted a Joint Motion for Remand of the March 2001 
Board decision.  The Board remanded the appeal for additional 
development in June 2003.  

In May 2004, the Board promulgated a decision which denied 
the claim for DIC benefits and the appellant again appealed 
to the Court.  In June 2005, the Court granted a Joint Motion 
for Remand of the May 2004 Board decision.  In October 2005, 
the Board remanded the appeal for additional development.  

In March 2006, the RO found that there was clear and 
unmistakable error (CUE) in a March 1987 rating decision and 
granted entitlement to TDIU and assigned an effective date of 
October 1, 1982 for TDIU and the 70 percent rating for PTSD.  
The appellant's attorney disagreed with the effective dates 
assigned and requested that the appeal for DIC benefits be 
remanded for additional development along with the 
inextricably intertwined earlier effective date issues.  The 
Board remanded the appeal for additional development in 
February 2007.  


FINDING OF FACT

In October 2008, the Board was notified by the RO that the 
appellant died in April 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by another survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


